Citation Nr: 0412228	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  00-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for a skin condition to include 
whether there was clear and unmistakable error (CUE) in a 
January 29, 1971, rating decision denying entitlement to 
service connection for a skin condition.

2.  Whether new and material evidence was submitted to reopen 
a claim of service connection for an old dislocation of the 
metacarpophalangeal joint of the right thumb.

3.  Entitlement to service connection for the Epstein-Barr 
virus.

4.  Entitlement to service connection for a deviated nasal 
septum.

5.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. [redacted]


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970, with two months and twenty-four days of other 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  

In a January 2003 supplemental statement of the case, the RO 
adjudicated the issue of whether there was CUE in a January 
29, 1971, rating decision denying entitlement to service 
connection for a skin condition as part of the issue of 
service connection for a skin condition.  

This appeal is REMANDED in part to the RO via the Veterans 
Benefit Administration (VBA) Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO, in a January 1971 rating decision, denied a claim 
of entitlement to service connection for a skin condition.  
The veteran was notified of that decision and of his 
appellate rights and procedures in February 1971; he did not 
appeal that decision.

2.  The additional evidence submitted since the January 1971 
rating decision is new, relevant and directly relates to the 
claim of service connection for a skin condition.


CONCLUSIONS OF LAW

1.  The January 1971 RO rating decision denying service 
connection for a skin condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  The evidence received subsequent to the January 1971 RO 
rating decision is new and material, and the claim of service 
connection for a skin condition is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a)(2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

Although the RO reopened the claim of service connection for 
a skin condition in the January 2003 supplemental statement 
of the case, the Board is under a legal duty in these 
situations to first determine if there is new and material 
evidence to reopen the claim, regardless of what the RO may 
have determined in this regard.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Service connection for a skin condition was denied by the RO 
in January 1971 on the basis that there was no current 
disability.  

At the time of the January 1971 RO rating decision, the 
record included service medical records, a November 1970 VA 
outpatient treatment record, and December 1970 and January 
1971 VA dermatological consultations.  Service medical 
records show that on the September 1970 separation 
examination, the veteran had a skin rash on the groin and 
buttocks, which was not considered disabling.  In November 
1970, the veteran had an erythematous rash over the perineum 
and the medial aspects of the thighs.  At the December 1970 
VA dermatological consultation, it was reported that the 
veteran had had a erythematous groin for one year, which 
started when he was in Vietnam.  The examination revealed 
typical tinea cruris.  At the January 1971 VA dermatological 
consultation, the skin disorder was clinically clear.  
Treatment was prescribed for one more month only because such 
treatment should have been a permanent cure.

Since the January 1971 RO rating decision the evidence 
submitted included VA medical records dated in 2001 showing 
various diagnoses of a skin disorder and a report of July 
2002 VA fee basis examination revealing a diagnosis of 
folliculitis.  This evidence is competent medical evidence of 
a current diagnosis of a skin condition.  As such the Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened. 

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issues, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for a skin 
condition is reopened and the appeal is granted to this 
extent only.


REMAND

During a VA examination in 1971, VA examiner notes that a Dr. 
Rustad in the Lincoln, Nebraska area, treated the veteran for 
skin problems.  Other evidence also refers to a Dr. Rustad.  
The veteran reported that he was diagnosed with Epstein Barr 
by his private physician in Lincoln, in 1971 right after 
separation from service.  Research located a Dr. Elliot 
Rustad, a dermatologist and osteopath, practicing in the 
Lincoln, Nebraska area.  Records have not been requested from 
Dr. Rustad.   In an April 1999 statement, the veteran 
reported that he underwent a VA Agent Orange examination on 
April 29, 1999, at the VA medical center in Vancouver, 
Washington.  The report of that examination is not of record.  
In a January 2000 statement, the veteran said that he was 
seen at the VA medical center in Lyons, New Jersey, in 1986 
or 1987 for jungle rot.  Records from the VA medical center 
in Lyons, New Jersey, may be available.   VA's duty to assist 
the veteran includes obtaining relevant medical records and, 
if applicable, a medical examination and/or opinion in order 
to determine the nature and extent of the veteran's 
disability.  38 C.F.R. § 3.159(c) (2003).

In a September 2002 rating decision, the RO held that new and 
material evidence was not submitted to reopen a claim of 
service connection for an old dislocation of the 
metacarpophalangeal joint of the right thumb, and also denied 
service connection for a deviated nasal septum and tinnitus.  
In an October 2002 statement, the veteran requested 
reconsideration of those issues under the VCAA.  The Board 
accepts this statement as a notice of disagreement to whether 
new and material evidence was submitted to reopen a claim of 
service connection for an old dislocation of the 
metacarpophalangeal joint of the right thumb, entitlement to 
service connection for a deviated nasal septum, and 
entitlement to service connection for tinnitus.  The RO has 
not provided the veteran a statement of the case on these 
issues.  When a notice of disagreement is timely filed, the 
RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to these issues, a statement of 
the case should be issued.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  After obtaining any necessary 
authorizations, the VBA AMC should 
request the veteran's clinical and 
treatment records from Dr. Elliot Rustad 
of Lincoln, Nebraska beginning in 1970.   
The VBA AMC should request and obtain all 
records from the VA medical center in 
Lyons, New Jersey, from November 1970 to 
the present, to include outpatient 
treatment records dated in 1986 or 1987.  
The VBA AMC should request and obtain all 
records from the VA medical center in 
Vancouver, Washington, for the period 
from November 1970 to the present, to 
include a report of the VA Agent Orange 
examination done in or around April 29, 
1999.  If any request for records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

2.  After the completion of number 1 
above, the VBA AMC should schedule the 
veteran for a VA examination to determine 
the nature and extent of any current 
chronic Epstein-Barr virus infection or 
chronic residuals of an Epstein-Barr 
virus infection.  All special studies and 
tests should be completed.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner should 
note that the veteran's complete claims 
file was reviewed.  The examiner should 
determine whether the veteran has a 
chronic Epstein-Barr virus infection or 
any chronic residuals of an Epstein-Barr 
virus infection, and if so and accepting 
the veteran's reporting of in-service 
symptomatology, should opine whether it 
is as least as likely as not that 
disorder is related to active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

4.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The VBA AMC must issue the veteran a 
statement of the case on the issues of 
whether new and material evidence was 
submitted to reopen a claim of service 
connection for an old dislocation of the 
metacarpophalangeal joint of the right 
thumb, entitlement to service connection 
for a deviated nasal septum, and 
entitlement to service connection for 
tinnitus.  The VBA AMC should advise the 
veteran of the need to timely file a 
substantive appeal to perfect appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



